DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 41-48 in the reply filed on 11/04/2022 is acknowledged.
Claims 49-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nishida et al. (2009/0292336).
Regarding Claim 41, Nishida discloses a neurostimulation electrode assembly 20 having an electrode body (surfaces 22, 28) having electrode stimulation surfaces 86 (par. [0034]; Fig. 6). Nishida further discloses the assembly 20 is configured to be placed below a scalp but above a skull 96 (par. [0035]; Fig. 6). Additionally, Nishida discloses holes 82 at the periphery of the electrode body for securing the electrode body with screws 84 in a carrier material, i.e. tabs 78, 80. Lastly, Nishida discloses applying an A/C pulsed signal (Fig. 12B).
In regards to Claim 42, Nishida discloses conductors 62-68 having connector points 69 for contacting electrode surfaces and electrically connecting the electrodes to processor 52 (Fig. 2; par. [0031]). Since the claim is a device claim, the particular process by which the connections are made does not hold patentable weight. Particularly,
 "[E]ven though product-by-process  claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process  claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP §2113
In the instant case, the structure is disclosed by Nishida and therefore anticipates the claimed regardless of the process used to make the structure.
With regards to Claim 43, Nishida discloses the connection points  69 are located at right angles to their respective conductors 62-68 and/or exist tangentially relative to the edge of surfaces 40, 42 (Fig. 2) thus making them tangential or right-angled conductor connection points as claimed. Applicant has not defined what the connection points are tangential to or at a right-angle to.
In regards to Claim 44, Nishida discloses conductors 62-68 have a meandering course from processor 52 to connection points 69 (Fig. 2).

Claims 41 and 45-47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (2011/0137381).
Regarding Claim 41, Lee discloses an electrode assembly that can be placed under the scalp and above the skull (par. [0058, 0167]; Fig. 5B), wherein the electrode assembly has stimulation surfaces (electrodes) 521, 522 that are disposed in recesses/trenches 528 distributed over the perimeter of the assembly to allow the electrodes to be fixed in a carrier material 523 (Fig. 5B, par. [0173]). Lastly, Lee discloses applying AC current pulses with the electrode assembly (par. [0193]).
In regards to Claim 45, Lee discloses a fixing structure 524 for fixing the electrode body to tissue, wherein the fixing structure houses and insulates a mechanical fastening element, such as a screw 525, from other electrical structures of the assembly. Particularly, the substrate material forming the walls of the fixing substrate 524 provides the insulation (Fig. 5B; par. [0172]).
Regarding Claim 46, the Examiner notes the top opening of hole 524 of Lee can be considered the claimed fastening opening since it allows screw 525 to be inserted so that the assembly can be secured to tissue, such as the skull.
In regards to Claim 47, the Examiner notes the insulating substrate walls are located on the inside of the top opening of hole 524 of Lee (Fig. 5B).

Claim 48 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (2011/0137381) in view of Hummen et al. (2012/0245529). Lee discloses all of the claimed invention except for a circumferential sealing lip. However, Hummen discloses circumferentially surrounding an anchoring screw with a sealing lip for the purpose of preventing inward migration of microorganisms and/or dirt particles (par. [0019, 0045]; Fig. 2, 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Lee reference to include a sealing lip around the insulating material sleeve housing he mounting screw, as taught and suggested by Hummen, for the purpose of preventing inward migration of microorganisms and/or dirt particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792